                                                              94-MR-WCM




Case 1:20-cr-00094-MR-WCM Document 1 Filed 09/16/20 Page 1 of 6
Case 1:20-cr-00094-MR-WCM Document 1 Filed 09/16/20 Page 2 of 6
Case 1:20-cr-00094-MR-WCM Document 1 Filed 09/16/20 Page 3 of 6
Case 1:20-cr-00094-MR-WCM Document 1 Filed 09/16/20 Page 4 of 6
Case 1:20-cr-00094-MR-WCM Document 1 Filed 09/16/20 Page 5 of 6
                                                **NAME REDACTED**




Case 1:20-cr-00094-MR-WCM Document 1 Filed 09/16/20 Page 6 of 6
